Orders of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about March 25, 1998, insofar as they bring up for review the fact-finding determinations that respondent father abused and neglected the subject children, unanimously affirmed, and the appeals from said orders of disposition are otherwise dismissed, all without costs.
The appeals from those portions of the orders directing placement of the subject children are moot, the terms of the directed placements having expired (see Matter of Simone M., 298 AD2d 171). With respect to the findings of abuse and neglect against respondent father brought up for review by the appeals from the dispositional orders, those findings were sufficiently supported by the children’s cross-corroborating out-of-court statements (see Matter of Nicole V., 71 NY2d 112, 123-124) and by the testimony of a police officer, caseworkers from the Administration for Children’s Services, social workers, an examining physician, and, indeed, respondents themselves. Concur — Saxe, J.P., Buckley, Rosenberger, Lerner and Gonzalez, JJ.